The decision in this case has been held in abeyance pending the consideration and decision of the case ofSchneider v. Wolf, 120 Ohio St. 524, 166 N.E. 679, decided by this court May 22, 1929. The controlling facts in this case and the issues presented by the record are in accord with the facts and issues presented in the Schneider case, and every issue in this case is covered by the syllabus and opinion written in that case. It is quite unnecessary to here restate the facts and the law upon the same issues.
The judgment of the lower courts will be affirmed.
Judgment affirmed.
MARSHALL, C.J., KINKADE, JONES, DAY and ALLEN, JJ., concur. *Page 37